IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


PARKWAY GRAVEL, INC., a                     )
Delaware Corporation,                       )
                                            )
                      Plaintiff,            )
                                            )
        v.                                  ) C.A. No. N21C-01-015-MMJ
                                            )
C&M CONSTRUCTION CO.,                       )
LLC, a Delaware Limited Liability           )
Company, d/b/a C&M ROOFING                  )
AND SIDING (“C&M”),                         )

                      Defendant.



                           Submitted: March 15, 2022
                            Decided: April 20, 2022

             On Plaintiff Parkway’s Motion for Summary Judgment

                                   GRANTED

                                    OPINION

Jeffrey M. Weiner, Esq., Wilmington, Delaware, Attorney for Plaintiff Parkway
Gravel, Inc.

Christofer C. Johnson, Esq., The Johnson Firm LLC, Wilmington, Delaware,
Attorney for Defendant C&M Construction Co., LLC.

JOHNSTON, J.




                                       1
                 FACTUAL AND PROCEDURAL CONTEXT

      On May 25, 2017, Plaintiff Parkway Gravel, Inc. (“Parkway”), and

Defendant C&M Construction Co., LLC (“C&M”), entered a 10-year lease. The

monthly rental amount increased on a specified yearly scale. On March 1, 2020,

C&M defaulted on a Year 3 monthly payment of $4,200.00. Defendant also failed

to pay sewer, water, and returned check charges.

      By letters dated June 18, 2020, July 28, 2020, and September 10, 2020,

Parkway demanded that C&M cure its default. C&M attempted to negotiate with

Parkway on multiple occasions, including hiring a debt relief agency to negotiate.

Parkway opposed negotiation efforts. C&M surrendered physical possession of the

property on November 30, 2020.

      On January 5, 2021, due to C&M’s continued failure to cure its default,

Parkway filed its Complaint. On July 1, 2021, Plaintiff filed Requests for

Admission. C&M failed to serve any Response to Plaintiff’s Requests for

Admission on or before August 4, 2021. Nevertheless, an agent for C&M verified

the facts contained in Plaintiff’s Requests for Admission and Interrogatory Related

Thereto.

      Parkway has moved for Summary Judgment. C&M responded, and oral

argument was held on March 15, 2022.




                                         2
                       SUMMARY JUDGMENT STANDARD

       Summary judgment is granted only if the moving party establishes that there

are no genuine issues of material fact in dispute and judgement may be granted as a

matter of law.1 All facts are viewed in a light most favorable to the non-moving

party.2 Summary judgment may not be granted if the record indicates that a

material fact is in dispute, or if there is a need to clarify the application of law to

the specific circumstances.3 When the facts permit a reasonable person to draw

only one inference, the question becomes one for decision as a matter of law. 4 If

the non-moving party bears the burden of proof at trial, yet “fails to make a

showing sufficient to establish the existence of an element essential to that party’s

case,” then summary judgment may be granted against that party.5

                                        ANALYSIS

       Plaintiff’s Motion for Summary Judgment is supported by evidence

summarized in Exhibit 4. Exhibit 4 consists of the C&M Balance Sheet, Tenant

Ledger, and the Verified Answers to Interrogatories. The Balance Summary

documents unpaid rent and utilities. The Balance Summary tallies amounts owed




1
  Super. Ct. Civ. R. 56(c).
2
  Burkhart v. Davies, 602 A.2d 56, 58-59 (Del. 1991).
3
  Super. Ct. Civ. R. 56(c).
4
  Wooten v. Kiger, 226 A.2d 238, 239 (Del. 1967).
5
  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                               3
from September 10, 2020, the date of Demand Letter 2, through September 30,

2021. The total balance owed as of September 30, 2021 is $78,672.40.

      The Tenant Ledger tracks all credits and debits on the account from June 28,

2017 through April 1, 2021. The Ledger documents Defendant’s failure to pay

rent on March 1, 2020, thereby initiating Defendant’s default. Further, the Ledger

details Defendant’s continued failure to pay rent, utilities, and returned checks

charges from March 1, 2020, through April 1, 2021.

      Additionally, the Verified Answers to Interrogatories substantiate the

default. The agent, on behalf of C&M, verified that the Answers are true and

correct to the best of his knowledge, information, and belief.

      Pursuant to Superior Court Civil Rule 56(e), when a summary judgment

motion is supported by affidavit, such as verified answers to interrogatories:

      an adverse party may not rest upon the mere allegations or denials of
      the adverse party's pleading, but the adverse party's response, by
      affidavits or as otherwise provided in this Rule, must set forth specific
      facts showing that there is a genuine issue for trial. If the adverse party
      does not so respond, summary judgment, if appropriate, shall be entered
      against the adverse party.

      C&M argues in response to the Motion for Summary Judgment that the sum

is not certain, and Parkway failed to mitigate damages. Therefore, genuine issues

of material fact prevent summary judgment.




                                          4
      With regard to these two issues, Defendant did not provide any sworn

testimony in response to the motion. During argument, Defendant requested

additional time to file a responsive affidavit.

      Superior Court Civil Rule 56(f) states:

      Should it appear from the affidavits of a party opposing the motion that
      the party cannot for reasons stated present by affidavit facts essential to
      justify the party's opposition, the Court may refuse the application for
      judgment or may order a continuance to permit affidavits to be obtained
      or depositions to be taken or discovery to be had or make such other
      order as is just.

      The Court finds no basis for a continuance to permit responsive affidavit to

be obtained. Rule 56(f) applies when a party “cannot for reasons stated present by

affidavit facts essential to justify the party’s opposition.” Defendant’s apparent

lack of cooperation with his counsel is not a basis for finding that Defendant could

not have provided the necessary affidavit at the time the response to the motion

was filed.

      C&M argues that the move-out date was uncertain. The Court finds that this

potential factual issue is immaterial. The lease was for a term of years. Possession

of the property is not a condition to payment of rent. Therefore, the move-out date

is not relevant for determining the amount of rent owed.

      The move-out date only becomes relevant with regard to Parkway’s duty to

mitigate damages. C&M acknowledges that Parkway re-rented the property,

therefore taking efforts to mitigate damages. However, C&M argues that Parkway

                                           5
should have taken steps to find a substitute tenant sooner. C&M bases its

contention on Parkway’s rejection of an offer provided by C&M’s debt relief

agency.

      The Court finds that the debt relief agency’s offer constitutes a settlement

offer. It is neither admissible, nor appropriate for the Court to consider this

evidence on a Motion for Summary Judgment. Additionally, there is no opposing

affidavit as required to create a genuine issue of material fact.

      Superior Court Civil Rule 36 provides:

      Each matter of which an admission is requested shall be separately set
      forth. The matter is admitted unless, within 30 days after service of the
      request, or within such shorter or longer time as the Court may allow,
      the party to whom the request is directed serves upon the party
      requesting the admission a written answer or objection addressed to the
      matter, signed by the party or by the party's attorney, but, unless the
      Court shortens the time, a defendant shall not be required to serve
      answers or objections before the expiration of 45 days after service of
      the summons and complaint upon the defendant. If objection is made,
      the reasons therefor shall be stated. The answer shall specifically deny
      the matter or set forth in detail the reasons why the answering party
      cannot truthfully admit or deny the matter. A denial shall fairly meet
      the substance of the requested admission, and when good faith requires
      that a party qualify an answer or deny only a part of the matter of which
      an admission is requested, the party shall specify so much of it as is true
      and qualify or deny the remainder. An answering party may not give
      lack of information or knowledge as a reason for failure to admit or
      deny unless the party states that the party has made reasonable inquiry
      and that the information known or readily obtainable by the party is
      insufficient to enable the party to admit or deny. A party who considers
      that a matter of which an admission has been requested presents a
      genuine issue for trial may not, on that ground alone, object to the
      request; the party may, subject to the provisions of Rule 37(c), deny the
      matter or set forth reasons why the party cannot admit or deny it

                                           6
      Parkway’s Requests for Admissions state:

                                    Statement

      Defendant failed to pay Plaintiff each of the charges set forth below

      Unit   Due Date     Description                           Amount
      75     03-01-2020   Rent Charge                           700.00
      75     03-31-2020   Sewer – 1Q 2020                       64.29
      75     03-31-2020   Water – 1Q 2020                       163.44
      75     04-01-2020   Rent Charge                           4,200.00
      75     05-01-2020   Rent Charge                           4,200.00
      75     05-28-2020   Returned Check Fee                    50.00
      75     06-01-2020   Rent Charge                           4,200.00
      75     06-30-2020   Sewer – 2Q 2020                       64.29
      75     06-30-2020   Water – 2Q 2020                       90.74
      75     07-01-2020   Rent Charge                           4,200.00
      75     08-01-2020   Rent Charge                           4,284.00
      75     09-01-2020   Rent Charge                           4,284.00
      75     09-30-2020   NCC Sewer – 3Q 2020                   64.29
      75     09-30-2020   Water – 3Q 2020                       57.66
      75     10-01-2020   Rent Charge                           4,284.00
      75     11-01-2020   Rent Charge                           4,284.00
      75     12-01-2020   Sewer – 4Q 2020                       64.29
      75     12-01-2020   Water – 4Q 2020                       322.40
      75     12-01-2020   Rent Charge                           4,284.00
      75     01-01-2021   Rent Charge                           4,284.00
      75     02-01-2021   Rent Charge                           4,284.00
      75     03-01-2021   Rent Charge                           4,284.00

      C&M filed no response to Parkway’s Requests. The Notice of Admission

did not contain any objections. C&M’s agent verified the facts contained within

the Requests and Interrogatory.

      The Court finds that the amounts set forth in the Requests for Admission are

deemed admitted pursuant to Rule 36.

                                         7
                                 CONCLUSION

      Parkway presented verified evidence in support of its Motion for Summary

Judgment, as well as Admissions deemed admitted. C&M has not provided any

verified evidence in response to the Motion, as required to identify any genuine

issue of material fact.

      THEREFORE, Plaintiff’s Motion for Summary Judgment is hereby

GRANTED. Judgment shall be entered against Defendant in the principal amount

of $78,672.40, plus post-judgment interest.

      IT IS SO ORDERED.

                                               /s/ Mary M. Johnston
                                             The Honorable Mary M. Johnston




                                         8